Case 2:21-cv-00450-SPC-NPM Document 30 Filed 08/31/21 Page 1 of 3 PageID 675




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

E-Z DOCK, INC.,

             Plaintiff,

v.                                               Case No: 2:21-cv-450-SPC-NPM

SNAP DOCK, LLC and
GOLDEN MANUFACTURING,
INC.,

              Defendants.
                                          /

                              OPINION AND ORDER1

       Before the Court is Defendants Snap Dock, LLC’s and Golden

Manufacturing, Inc.’s Motion for Sanctions Pursuant to Fed. R. Civ. P. 11 (Doc.

22).

       This is a trade dress and patent case. In June 2021, E-Z Dock sued

Defendants over its intellectual property rights to “dog bone” dock coupler

products. Defendants argue the Complaint is objectively baseless and seek

sanctions under Rule 11. They ask for costs, attorneys fees, and dismissal with




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:21-cv-00450-SPC-NPM Document 30 Filed 08/31/21 Page 2 of 3 PageID 676




prejudice. E-Z Dock argues the Motion is moot (because it filed an Amended

Complaint), meritless, and premature.

      Rule 11 discourages frivolous claims, defenses, and motions by allowing

courts to sanction parties who file (1) pleadings with no reasonable factual

basis, (2) pleadings based on a legal theory with no reasonable chance of

success or reasonable argument to change existing law, or (3) pleadings filed

in bad faith for an improper purpose. Worldwide Primates, Inc. v. McGreal, 87

F.3d 1252, 1254 (11th Cir. 1996).

      Courts normally consider Rule 11 motions attacking pleadings at the end

of litigation. Donaldson v. Clark, 819 F.2d 1551, 1555 (11th Cir. 1987); see also

Lichtenstein v. Consol. Servs. Grp., Inc., 173 F.3d 17, 23 (1st Cir. 1999) (“Courts

should, and often do, defer consideration of certain kinds of sanctions motions

until the end of trial to gain a full sense of the case and to avoid unnecessary

delay of the disposition of the case on the merits. This is a sensible practice

where the thrust of the sanctions motion is that institution of the case itself

was improper.”).

      The Court finds Defendants’ Motion premature. This action is in its

infancy, and E-Z Dock’s claims are not so patently frivolous that the Court

should consider sanctions at this stage. The Court will thus deny Defendants’

Motion for now. Defendants may renew their request after adjudication of E-

Z Dock’s claims, if appropriate.




                                        2
Case 2:21-cv-00450-SPC-NPM Document 30 Filed 08/31/21 Page 3 of 3 PageID 677




      Accordingly, it is now

      ORDERED:

      Defendants Snap Dock, LLC’s and Golden Manufacturing, Inc.’s Motion

for Sanctions Pursuant to Fed. R. Civ. P. 11 (Doc. 22) is DENIED without

prejudice.

      DONE and ORDERED in Fort Myers, Florida on August 31, 2021.




Copies: All Parties of Record




                                     3
